Case 1:19-cv-02606-AT Document 10 Filed 05/07/19

  

    

ELECTRONICALLY FILED

   

 

UNITED STATES DISTRICT COURT DOC ee
SOUTHERN DISTRICT OF NEW YORK DATE FILED:___5/7/2019_}
x es
NORAH NORTH,
19-cv-02606-AT
Plaintiff,
STIPULATION AND ORDER
-against-
P&B CAPITAL GROUP, LLC,
Defendant.
xX

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel for

plaintiff, Norah North, and counsel for the defendant, P&B Capital Group, LLC, as follows:

1. Defendant’s time to respond to the Plaintiffs complaint, which was filed on March 26, 2019,

is extended from April 30, 2019 to May 24, 2019.

Dated: New York, New York
May 7, 2017

By: /s/ Brian L. Bromberg

By: /s/ Thomas A. Leghorn
Brian L. Bromberg, Esq.

 

Thomas A. Leghorn, Esq.

London Fischer LLP Bromberg Law Office, P.C.

Attorneys for Defendant Attorneys for Plaintiff

59 Maiden Lane 26 Broadway, 21* Floor
New York, New York 10004

New York, New York 10038
(212) 972-1000

212-248-7906
SO ORDERED.

Dated: May 7, 2019
New York, New York

O7-

ANALISA TORRES
United States District Judge

{N1467727 1 }
